Nesmith, J.
It may be considered as settled in this State, that the voluntary separation of husband and wife, for the cause assigned in this case, does not debar the wife of the privileges conferred by the homestead exemption statute.
The right is acquired by virtue of the marital relation, and generally the wife’s claims become complete, and can be consummated under proper legal proceedings, after the husband’s death. Atkinson v. Atkinson, 40 N. H. 249. The wife’s legal home is the husband’s, and the last homestead occupied by the husband at the time of his death has been construed to be her last homestead, whether living together at the time or separately.
The marital relations of husband and wife existing in full force at the time Place owned and occupied his farm at Rochester, the homestead right of the wife at the same time was conferred upon his wife in the farm, and still continues, unless annulled by her own acts, or unless Place has since provided another homestead, where she can enjoy a similar privilege. The case does not show that the wife has either lost her estate by a conveyance, or through forfeiture in consequence of any improper conduct on her part.
The remaining question is, whether, by incumbering his farm by a lease for a short term, and by going to a foreign jurisdiction, and by building a company saw-mill and entering largely into lumbering, and then dying insolvent, her claim to a homestead in the Rochester farm can be thus barred. Were the saw-mill located in this State, the wife’s right might attach to any interest the husband *309might possess therein, though standing on land of another. Pamphlet Laws, ch. 1089, sec. 2.
But the case does not find that Place actually owned any thing in the saw-mill at the time of his decease, nor that he owned or possessed any estate here or elsewhere, of which the wife might avail herself, except the farm at Rochester.
The privileges and benefits conferred by this statute are limited in the extent of its jurisdiction, to the boundaries of our own State. At the time of the death of Place, it is by no means certain that he had adopted the State of Minnesota as his permanent home. It is true his business appears to have been there after 1857.
His farm was incumbered by mortgage, but the fact that he leased his Rochester farm only for short terms does not show that he had permanently abandoned this State as his place of residence, nor does it appear that he had any other dwelling or real estate worth <§500. It is the language of the statute that the wife is not to be deprived of her estate except by her own unequivocal act, by uniting with her husband in a joint deed while he was alive, or by the clear undoubted change of domicil on the part of the husband, legally transferring her to another jurisdiction.
As it does not appear that either of the above contingencies had removed the lien of the "wife, we are, therefore, of the opinion that the case should be remanded to the court of probate, and that an assignment of the widow’s homestead estate should be had in the Rochester farm, agreeably to the statute.